Appeal by the defendant from a judgment of the County Court, Orange County (De Rosa, J.), rendered January 26, 2004, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that his plea was not knowing, voluntary, and intelligent is unpreserved for appellate review since he did not move to withdraw his plea on this ground (see People v Pellegrino, 60 NY2d 636, 637 [1983]; People v Velazquez, 21 AD3d 388 [2005]). In any event, the plea was entered knowingly, voluntarily, and intelligently (see People v Harris, 61 NY2d 9, 16 [1983]; People v Elting, 18 AD3d 770 [2005]).
By pleading guilty, the defendant forfeited appellate review of his claims of ineffective assistance of counsel insofar as they did not directly involve the plea bargaining process (see People v Petgen, 55 NY2d 529, 535 [1982]; People v Scalercio, 10 AD3d 697 [2004]) and, to the extent that they involved matter which is dehors the record, they may not be reviewed on direct appeal (see People v Campbell, 6 AD3d 623 [2004], lv denied 3 NY3d 637 [2006]; People v Aguirre, 304 AD2d 771 [2003]; People v O’Connor, 291 AD2d 573 [2002]).
*445The sentence imposed, which was the bargained-for sentence, was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Adams, J.P., Goldstein, Fisher and Lifson, JJ., concur.